DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 08/06/2019. Claims 1-9 are pending and examined.

Election/Restrictions
Applicant's election with traverse of Species II (Figs. 7 and 8) for Group I and Species IV (Fig. 6) for Group II in the reply filed on May 12, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all pending claims can be carried out without any burden because all groups are substantially related.  This is not found persuasive because while the currently pending claims may be drawn to the elected species, Applicant may decide to add claim amendments drawn to a different species later on during prosecution. This will change the scope of the currently pending claims, and will therefore require additional search. Secondly, each of the species discloses a different structural design of an air hole or fuel nozzle, as explained in the original Requirement for Restriction/Election mailed on February 12, 2021, and therefore each species will require a completely different search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 3: “the inlet part of the air hole” is believed to be in error for --an inlet part of the air hole-- since it is believed that “the inlet part of the air hole” refers to something different from “an inlet part side of the air hole” (from claim 2, line 2)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “air hole plate(s)” occurs three times: first in claim 1, line 3; second in claim 9, line 3; and third in claim 9, line 9. It is not clear whether these all refer to the same air hole plate, or to multiple air hole plates. It is noted that Figure 7 of the disclosure shows only one air hole plate (element 20). If Applicant intends to claim multiple air hole plates, it is believed that “a first air hole plate”, “a second air plate”, etc. would make the air hole plates distinct from each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2011-58775 A), in view of York (US 2010/0212322 A1). References to Miura will be made to the English translation of Miura filed by Applicant on 01/17/2020.
Regarding claim 1, Miura teaches (Figures 1-3 and 25) a gas turbine combustor (1a – Figures 1 and 2) comprising:
a combustion chamber (1 – Figures 1 and 2) which burns a fuel and air;
an air hole plate (40 – Figures 1-3) which is located on an upstream side of the combustion chamber (1) and has air holes (41) which are concentrically arranged plurally in line and plurally in number (as shown by Figure 3); and
fuel nozzles (32) which are arranged plurally in line and plurally in number (as shown by Figures 1 and 2) coaxially with the air holes (41) – (as shown by Figure 25).
However, Miura does not teach a fuel nozzle inner wall has a fuel nozzle tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle.
York teaches (Figures 1A-2 and 5) a fuel nozzle (20 – Figures 1A-2) inner wall (24) has a fuel nozzle tapered shape (as shown by Figure 5) which extends in an outer circumferential direction on a leading end part of the fuel nozzle (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miura by changing the shape of the fuel nozzle so that the inner wall has a tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle, in order to minimize the occurrence and size of wake zones and other low-velocity recirculation regions, as taught by York (p. [0028], ll. 1-4).
Regarding claim 2, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figure 25) an inlet part side (45) of the air hole (41) has an air hole tapered shape (shown by section 45) which reduces a hole diameter of the air hole (41).
Regarding claim 3, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 2, and Miura further teaches (Figure 25) a hole diameter of an outlet part (47) of the air hole (41) is not more than the hole diameter of the air hole which is reduced with the air hole tapered shape (45) – (as shown in Figure 25, the diameter of section 47 is never greater than the diameter of any portion of section 45).
Regarding claim 4, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figure 25) the air hole (41) has an inclined channel (shown by section 47).
Regarding claim 6, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figure 25) a fuel nozzle (32e) outer wall has a fuel nozzle tapered shape which directs in an inner circumferential direction on the leading end part of the fuel 
Regarding claim 7, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches the fuel is a fuel which contains hydrogen (English translation of Miura, p. [0124], l. 1: “when burning fuel containing a large amount of hydrogen”).
Regarding claim 8, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figures 2 and 25) the fuel nozzles (32) are arranged coaxially with the air holes (41) – (shown by Figures 2 and 25).
Regarding claim 9, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figure 26) one central burner which has an air hole plate (see annotated Figure 26 below) having air holes which are concentrically arranged plurally in line and plurally in number and fuel nozzles which are arranged 25coaxially with the air holes plurally in line and plurally in 30number; and
a plurality of outer circumference burners (90) which are concentric around the central burner and have air hole plates (40) having air holes which are arranged concentrically plurally 5in line and plurally in number and fuel nozzles which are arranged coaxially with the air holes plurally in line and plurally in number.

    PNG
    media_image1.png
    816
    605
    media_image1.png
    Greyscale

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2007-232325 A), in view of York (US 2010/0212322 A1). References to Miura will be made to the English translation of Miura filed by Applicant on 01/17/2020.
Regarding claim 1, Miura teaches (Figures 1 and 2) a gas turbine combustor (200 – Figure 1) comprising:
a combustion chamber (1 – Figure 1) which burns a fuel and air;

fuel nozzles (39) which are arranged plurally in line and plurally in number (as shown by Figure 1) coaxially with the air holes (31) – (as shown by Figure 2).
However, Miura does not teach a fuel nozzle inner wall has a fuel nozzle tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle.
York teaches (Figures 1A-2 and 5) a fuel nozzle (20 – Figures 1A-2) inner wall (24) has a fuel nozzle tapered shape (as shown by Figure 5) which extends in an outer circumferential direction on a leading end part of the fuel nozzle (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miura by changing the shape of the fuel nozzle so that the inner wall has a tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle, in order to minimize the occurrence and size of wake zones and other low-velocity recirculation regions, as taught by York (p. [0028], ll. 1-4).
Regarding claim 2, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Miura further teaches (Figure 2) an inlet part side (32 and 33) of the air hole (31) has an air hole tapered shape (shown by section 33) which reduces a hole diameter of the air hole (31).
Regarding claim 5, Miura, in view of York, teaches the invention as claimed and as discussed above for claim 2, and Miura further teaches (Figure 2) the air hole tapered shape (33) is installed apart from the inlet part (left edge of 31) of the air hole (31) by a predetermined distance (length of section 32).
Conclusion
: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741